                                            Case 4:19-cv-03161-YGR Document 102 Filed 09/16/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        IMPINJ, INC.,                                     CASE NO. 4:19-cv-3161-YGR
                                   9                     Plaintiff,
                                                                                              CLAIM CONSTRUCTION ORDER
                                  10               vs.
                                                                                              Re: Dkt. No. 77
                                  11        NXP USA, INC.
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiff Impinj, Inc. (“Impinj”) brings this patent infringement action against defendant

                                  15   NXP USA, Inc. (“NXP”), alleging that NXP infringes, inter alia, U.S. Patent Nos. 9,633,302 (the

                                  16   “’302 Patent”) and 9,495,631 (the “’631 Patent”). Now before the Court are the parties’ claim

                                  17   construction disputes.

                                  18             Having carefully considered the papers submitted, the parties’ arguments presented at the

                                  19   claim construction hearing on July 23, 2021, and the pleadings in this action, and for the reasons

                                  20   set forth below, the Court hereby adopts the constructions set forth herein.

                                  21   I.        BACKGROUND
                                  22             The ’302 and ’631 Patents are both directed to radio-frequency identification (“RFID”)

                                  23   tags. (See, e.g., ’302 Patent at Abstract.) The ’302 Patent relates to improved shape for RFID tag

                                  24   attachment. (Id.) In prior art RFID tags, an integrated circuit (“IC”) is attached to an inlay using

                                  25   an adhesive placed between two “contact islands,” which are shown below. (Id. at 15:61-16:61.)

                                  26   The adhesive, however, may exert force and propagate unevenly during attachment, which may

                                  27   create misalignment between the IC and the substrate. (Id. at 16:21-54.) To deal with this issue,

                                  28   the ’302 Patent proposes an improved channel configuration, also shown below. (Id. at 16:65-67.)
                                         Case 4:19-cv-03161-YGR Document 102 Filed 09/16/21 Page 2 of 11




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9   (Id. at Fig. 11 (prior art channel configuration), Fig. 12 (claimed channel configuration).)

                                  10          As shown above, the claimed channel “has a relatively narrow portion near the center of

                                  11   channel” and “relatively widened channel . . . near the ends of the channel.” (Id. at 17:3-10.) The

                                  12   channel is “substantially symmetric about one or more planes.” (Id. at 17:17-24.) This channel
Northern District of California
 United States District Court




                                  13   shape “may facilitate the flow of the fluid adhesive from the center out to the ends of channel 1216

                                  14   by decreasing the velocity of the propagating adhesive . . . within the widened channel portions.”

                                  15   (Id. at 17:26-34.) This “may reduce the overall force exerted by the adhesive” and “thereby

                                  16   reduc[e] the likelihood and magnitude of . . . misalignment.” (Id. at 17:34-40.)

                                  17          Claim 1 of the ’302 Patent recites:

                                  18          A Radio Frequency Identification (RFID) integrated circuit (IC) comprising:
                                  19
                                                      an IC substrate;
                                  20
                                                      a first antenna contact disposed on, and confined within a perimeter of, a surface of
                                  21                  the IC substrate; and
                                  22
                                                      a second antenna contact disposed on, and confined within the perimeter of, the
                                  23                  surface of the IC substrate; wherein:

                                  24                          the first and second antenna contacts are separated by a channel having a
                                                              first end, a second end opposite the first end, and a center between the first
                                  25                          end and the second end;
                                  26
                                                              the channel spans a majority of a width of the IC substrate;
                                  27
                                                              a first transverse channel cross-section at the first end is substantially the
                                  28                          same size as a second transverse channel cross-section at the second end
                                                                                          2
                                         Case 4:19-cv-03161-YGR Document 102 Filed 09/16/21 Page 3 of 11




                                                              and substantially larger than a third transverse channel cross-section at the
                                   1                          center; and
                                   2
                                                              the channel is shaped to facilitate a fluid flow from the center to the first
                                   3                          and second ends.

                                   4

                                   5          The ’631 Patent relates to manufacturing methods for forming contact pads. (’631 Patent

                                   6   at Abstract.) Rather than using an adhesive, the ’631 Patent contemplates “mounting” the RFID

                                   7   IC unto the inlay by pressing them together. (Id. at 7:42-55.) The mounting force may “vary from

                                   8   tag to tag,” which also “affect[s] the electrical properties and performance of the completed tag.”

                                   9   (Id. at 7:48-51.) Thus, the ’631 Patent proposes to form a “nonconductive repassivation layer” on

                                  10   the RFID tag to “mitigate[] parasitic capacitance variations . . . by ensuring a fixed distance

                                  11   between these circuits and the contact pads.” (Id. at 8:10-21.)

                                  12          This takes place in four steps. First, the IC is fabricated on the wafer. (Id. at 16:43-46.)
Northern District of California
 United States District Court




                                  13   Second, a repassivation layer is deposited on the wafer. (Id. at 16:46-50.) Third, a “conductive

                                  14   redistribution layer” is deposited on the repassivation layer and patterned to form contact pads.

                                  15   (Id. at 16:47-53.) Fourth, a masking layer is applied to the wafer and patterned. (Id. at 16:54-56.)

                                  16   Fifth, the wafer is etched. (Id. at 16:58-60.) Finally, a stripping process removes the masking

                                  17   layer and any portion of the repassivation layer not protected by the conductive repassivation

                                  18   layer. (Id. at 16:60-64.) This results in raised “contact islands” having a protective repassivation

                                  19   layer. (Id.; see also id. at Figs. 13-14, 15:11-16:4.)

                                  20          Claim 13 of the ’631 Patent recites:

                                  21          Radio Frequency Identification (RFID) integrated circuit (IC) comprising:
                                  22
                                                      a plurality of contact islands raised from a surface of the IC and separated from
                                  23                  each other by at least one trench, the at least one trench spanning at least a width of
                                                      an adjacent contact island, and the contact islands covering substantially an entire
                                  24                  surface area of the IC except for the at least one trench, wherein each contact island
                                                      includes:
                                  25
                                                              a nonconductive repassivation layer disposed on the surface of the IC;
                                  26

                                  27                          a conductive contact layer disposed on and covering the repassivation layer
                                                              and confined within a perimeter of the IC; and
                                  28
                                                                                          3
                                         Case 4:19-cv-03161-YGR Document 102 Filed 09/16/21 Page 4 of 11




                                                              an electrical coupling between the contact layer and at least one of a
                                   1                          rectifier, a modulator, and a demodulator in the IC.
                                   2
                                       II.    LEGAL PRINCIPLES
                                   3
                                              Claim construction is a question of law for the court. Markman v. Westview Instruments,
                                   4
                                       Inc., 517 U.S. 370, 384 (1996). “The purpose of claim construction is to determine the meaning
                                   5
                                       and scope of the patent claims asserted to be infringed.” O2 Micro Int’l Ltd. v. Beyond Innovation
                                   6
                                       Tech. Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008). “When the parties raise an actual dispute
                                   7
                                       regarding the proper scope of the[] claims, the court, not the jury, must resolve the dispute.” Id.
                                   8
                                       However, claim construction need only “resolve the controversy”; it is not “an obligatory exercise
                                   9
                                       in redundancy” where no dispute exists. Id. at 1361; Vivid Techs., Inc. v. Am. Sci & Eng’g, Inc.,
                                  10
                                       200 F.3d 795, 803 (Fed. Cir. 1999).
                                  11
                                              Claim terms are generally given the “ordinary and customary meaning” that they would
                                  12
Northern District of California
 United States District Court




                                       have to a person of ordinary skill in the art at the time of the invention. Phillips v. AWH Corp.,
                                  13
                                       415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc). The ordinary and customary meaning is not
                                  14
                                       the meaning of the claim term in the abstract. Id. at 1321. Rather, it is “the meaning to the
                                  15
                                       ordinary artisan after reading the entire patent.” Id.; see also Trs. of Columbia U. v. Symantec
                                  16
                                       Corp., 811 F.3d 1359, 1364 (Fed. Cir. 2016) (“The only meaning that matters in claim
                                  17
                                       construction is the meaning in the context of the patent.”).
                                  18
                                              To determine the ordinary meaning, the court examines the claims, specification, and
                                  19
                                       prosecution history of the patent, which form the “intrinsic evidence” for claim construction.
                                  20
                                       Phillips, 415 F.3d at 1313; Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir.
                                  21
                                       1996). “[T]he context in which a term is used in the asserted claim can be highly instructive.”
                                  22
                                       Phillips, 415 F.3d at 1314. Additionally, “[d]ifferences among claims can also be a useful guide
                                  23
                                       in understanding the meaning of particular claim terms.” Id. However, a person of ordinary skill
                                  24
                                       in the art is “deemed to read the claim term not only in the context of the particular claim in which
                                  25
                                       the disputed term appears, but in the context of the entire patent, including the specification.” Id.
                                  26
                                       at 1313. The specification “is always highly relevant to the claim construction analysis” and
                                  27
                                       usually “dispositive.” Id. at 1315 (quoting Vitronics, 90 F.3d at 1582). Nevertheless, it is
                                  28
                                                                                         4
                                            Case 4:19-cv-03161-YGR Document 102 Filed 09/16/21 Page 5 of 11




                                   1   improper to limit the claimed invention to the preferred embodiments or to import limitations from

                                   2   the specification unless the patentee has demonstrated a clear intent to limit claim scope. Martek

                                   3   Biosciences Corp. v. Nutrinova, Inc., 579 F.3d 1363, 1381 (Fed. Cir. 2009).

                                   4            In addition to the claims and specification, the prosecution history may be used “to

                                   5   provide[] evidence of how the PTO and the inventor understood the patent.” Phillips, 415 F.3d at

                                   6   1317. “Any explanation, elaboration, or qualification presented by the inventor during patent

                                   7   examination is relevant, for the role of claim construction is to ‘capture the scope of the actual

                                   8   invention’ that is disclosed, described and patented.” Fenner Inv., Ltd. v. Cellco P’ship, 778 F.3d

                                   9   1320, 1323 (Fed. Cir. 2015). Finally, a court may consider extrinsic evidence—such as

                                  10   dictionaries, inventor testimony, and expert opinion—if it is helpful. Phillips, 415 F.3d at 1319.

                                  11   However, extrinsic evidence “is unlikely to result in a reliable interpretation of patent claim scope

                                  12   unless considered in the context of the intrinsic evidence.” Id.
Northern District of California
 United States District Court




                                  13            There are two exceptions to the ordinary meaning construction: “1) when a patentee sets

                                  14   out a definition and acts as his own lexicographer,” and “2) when the patentee disavows the full

                                  15   scope of a claim term either in the specification or during prosecution.” Thorner v. Sony Comp.

                                  16   Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed. Cir. 2012) (citing Vitronics, 90 F.3d at 1580). To act

                                  17   as a lexicographer, the patentee “must ‘clearly set forth a definition of the disputed claim term’

                                  18   other than its plain and ordinary meaning.” Id. (quoting CCS Fitness, Inc. v. Brunswick Corp.,

                                  19   288 F.3d 1359, 1366 (Fed. Cir. 2002)). To disavow claim scope, the specification or prosecution

                                  20   history must “make[] clear that the invention does not include a particular feature” even though

                                  21   the language of the claims “might be considered broad enough to encompass the feature in

                                  22   question.” Id. at 1366 (quoting SciMed Life Sys., Inc. v. Adv. Cardiovascular Sys., Inc., 242 F.3d

                                  23   1337, 1341 (Fed. Cir. 2001)).

                                  24   //

                                  25   //

                                  26   //

                                  27

                                  28
                                                                                         5
                                         Case 4:19-cv-03161-YGR Document 102 Filed 09/16/21 Page 6 of 11



                                       III.    CLAIM CONSTRUCTION
                                   1
                                               A.        ’302 Patent
                                   2

                                   3          Term            Impinj Construction              NXP Construction          Court Construction
                                   4    “IC                “the portion of the            “structure on which the        structure that
                                        substrate”         semiconductor material on      IC components are              provides support for
                                   5                       which the IC components        located”                       the IC components
                                   6                       are fabricated”
                                               Claim 1 of the ’302 Patent recites an “IC substrate” on which a “first” and “second”
                                   7
                                       antenna contact are “disposed on.” Neither party provides a persuasive construction for this term.
                                   8
                                       Impinj seeks to define the “substrate” as a “semiconductor material on which IC components are
                                   9
                                       formed,” but acknowledges that Figure 2 shows an IC “mounted on the strap substrate.” (’302
                                  10
                                       Patent at 4:4-14.) Mounting is different from fabricating. NXP’s construction, on the other hand,
                                  11
                                       ties the substrate to the location of the IC, which allows it to encompass any material in any way
                                  12
Northern District of California
 United States District Court




                                       connected to the IC. That is unsupported.
                                  13
                                               During the claim construction hearing, the Court proposed to construe this term as a
                                  14
                                       “structure that provides support for the IC components”—the definition provided by NXP’s
                                  15
                                       expert, Dr. Subramanian—and the parties agreed. This construction resolves the parties’ dispute
                                  16
                                       and limits the substrate to immediately supporting materials. That construction is adopted here.
                                  17

                                  18
                                               Term             Impinj Construction             NXP Construction         Court Construction
                                  19
                                        “substantially the    Plain and ordinary               Indefinite              Plain and ordinary
                                  20    same size”            meaning                                                  meaning

                                  21    “substantially
                                        larger”
                                  22

                                  23    “substantially
                                        symmetric”
                                  24
                                               Next, the parties dispute three terms using the word “substantially.” NXP argues that each
                                  25
                                       term is indefinite because a person of ordinary skill in the art would not understand how to draw
                                  26
                                       the line between functions that meet these limitations and those that do not. The Court disagrees.
                                  27
                                               “[A] patent is invalid for indefiniteness if its claims, read in light of the specification
                                  28
                                                                                           6
                                            Case 4:19-cv-03161-YGR Document 102 Filed 09/16/21 Page 7 of 11




                                   1   delineating the patents and the prosecution history, fail to inform, with reasonable certainty, those

                                   2   skilled in the art about the scope of the invention.” Nautilus, Inc. v. Biosig Inst., Inc., 572 U.S.

                                   3   898, 909 (2014)). Terms like “substantially” and other “words of degree” are definite when the

                                   4   patent “provides some standard for measuring that degree.” Enzo Biochem, Inc. v. Applera Corp.,

                                   5   599 F.3d 1325, 1332 (Fed. Cir. 2010); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d

                                   6   1364, 1370 (Fed. Cir. 2014). For example, where the patent provides examples, Enzo, 599 F.3d at

                                   7   1332, or where the claims themselves recite functional limitations that determine the meaning of

                                   8   the terms, the claims are not indefinite. See Tinnus Enters., LLC v. Telebrands Corp., 846 F.3d

                                   9   1190 (Fed. Cir. 2018) (finding the term “substantially filled” not indefinite because the claims

                                  10   required the filled balloons to detach when shaken).

                                  11            Here, both the claims and the specification provide sufficient boundaries. Namely, the

                                  12   claims require a channel “shaped to facilitate fluid flow.” Each of the “substantially” limitations
Northern District of California
 United States District Court




                                  13   also relate to channel shape—they require the channel to be wider at the ends, narrower in the

                                  14   middle, and substantially symmetric. The specification explains that these requirements achieve

                                  15   improved fluid flow by reducing turbulence and propagation velocity. (’302 Patent at Abstract.)

                                  16   Thus, just as in Tinnus, there is a functional limitation that determines whether the shape meets the

                                  17   claims. Moreover, the specification provides multiple examples of shapes that meet these claim

                                  18   requirements. (See id. at Figs. 12-13.) That also provides guidance. See Apple Inc. v. Samsung

                                  19   Electronics Co., Ltd., 786 F.3d 983, 1003 (Fed. Cir. 2015) (“substantially centered” definite based

                                  20   on figure in the specification), rev’d in part on other grounds, 137 S. Ct. 429 (2016). To be sure,

                                  21   the specification does not explain how much velocity or turbulence needs to be reduced to meet

                                  22   the claims. But that was also true in Tinnus: the claims did not specify how much shaking was

                                  23   required for detachment. Thus, the claims provide enough “objective guidance” to render their

                                  24   scope reasonably certain.

                                  25            Accordingly, the Court does not find the claims indefinite.

                                  26   //

                                  27   //

                                  28
                                                                                          7
                                         Case 4:19-cv-03161-YGR Document 102 Filed 09/16/21 Page 8 of 11




                                           Term            Impinj Construction                NXP Construction           Court Construction
                                   1
                                        “channel”      “a course of passage             “passage with continuous         Plain and ordinary
                                   2
                                                       through which something          side walls for directed fluid    meaning
                                   3                   may be moved or directed”        flow”

                                   4
                                              Next, NXP seeks to import a requirement for “continuous side walls” into the otherwise
                                   5
                                       plain meaning of “channel.” NXP argues that the specification consistently shows continuous side
                                   6
                                       walls and further requires it to “separate” two antenna contacts. NXP also claims that if the side
                                   7
                                       walls were discontinuous—for example, if there was a hole in the middle—fluid flow would not
                                   8
                                       be facilitated, and the purpose of the invention would not be achieved.
                                   9
                                              NXP does not persuade. Just because it is possible to create a channel that does not work
                                  10
                                       for the stated purpose does not mean that all such variations must be excluded. For example, an
                                  11
                                       hourglass-shaped channel with discontinuous walls or intersecting channels at the ends (similar to
                                  12
Northern District of California




                                       Figures 1306 or 1310) would facilitate fluid flow. (See Dkt. No. 77-2 (“Thompson Decl.”) ¶ 75
 United States District Court




                                  13
                                       (fluid flow can be accomplished without continuous side walls).) Thus, NXP has not shown that
                                  14
                                       continuous sidewalls are required by the invention. Although NXP is correct that embodiments in
                                  15
                                       the specification have continuous sidewalls, that alone does not warrant importing limitations into
                                  16
                                       the claims. See Thorner, 669 F.3d at 1366-67.
                                  17
                                              Accordingly, the Court construes “channel” according to its plain and ordinary meaning
                                  18
                                       (which is consistent with Impinj’s interpretation).
                                  19
                                              B.      ’631 Patent
                                  20

                                  21       Term            Impinj Construction           NXP Construction               Court Construction
                                  22    “covering”     Plain and ordinary meaning      “located over all of”      Plain and ordinary meaning
                                  23

                                  24          Turning to the ’631 Patent, NXP seeks to construe “covering” as “located over all of.”

                                  25   That lacks support in the intrinsic evidence. First, the claims recite a contact layer “covering the

                                  26   repassivation layer” and contact islands “covering substantially an entire surface area of the IC

                                  27   except for the at least one trench.” (’631 Patent at claim 13.) Substituting NXP’s construction

                                  28   would result in contact islands “located over all of substantially an entire surface area of the IC,”

                                                                                          8
                                         Case 4:19-cv-03161-YGR Document 102 Filed 09/16/21 Page 9 of 11




                                   1   which would render the “over all of” superfluous. Second, the specification expressly states the

                                   2   repassivation material “need not be fully removed from the trench,” while the contact layer is not

                                   3   deposited in the trench. (Id. at 15:53-16:4, claim 13.) Hence, the argument that the contact layer

                                   4   must cover all of the repassivation layer is meritless.

                                   5          Accordingly, the Court adopts a plain and ordinary meaning construction.

                                   6
                                            Term            Impinj Construction            NXP Construction          Court Construction
                                   7
                                        “substantially Plain and ordinary meaning       Indefinite                Plain and ordinary
                                   8    an entire                                                                 meaning
                                   9    surface area
                                        of the IC
                                  10    except for the
                                        at least one
                                  11    trench”
                                  12
Northern District of California
 United States District Court




                                  13          NXP repeats its indefiniteness arguments for the “covering substantially an entire surface

                                  14   area of the IC” limitation. These are similar too—and rejected for the same reasons as—the

                                  15   arguments raised above. Namely, the specification provides enough guidance to the term through

                                  16   the use of examples in Figure 15, and exact precision is not required. See Exmark Mfg. Co. Inc. v.

                                  17   Briggs & Stratton Prods. Grp., LLLC, 879 F.3d 1332, 1346 (Fed. Cir. 2018).

                                  18          Accordingly, the claims are not indefinite on this basis.

                                  19
                                           Term 7         Impinj Construction             NXP Construction           Court Construction
                                  20
                                        “trench”        Plain and ordinary           “cavity extending from the     Plain and ordinary
                                  21                    meaning                      contact islands to the surface meaning
                                                                                     of the IC”
                                  22

                                  23          Next, NXP argues that the claimed “trench” must be a cavity “extending from the contact

                                  24   islands to the surface of the IC.” The argument is again meritless. The specification expressly

                                  25   states that the repassivation layer “need not be fully removed from the trench,” so the trench could

                                  26   extend from the surface of the contact layer—not the surface of the IC—to form the required

                                  27   separation between the contact layers of the contact islands. (’631 Patent at 16:2-4.)

                                  28          Accordingly, the Court adopts the plain and ordinary meaning.

                                                                                          9
                                        Case 4:19-cv-03161-YGR Document 102 Filed 09/16/21 Page 10 of 11




                                               Term               Impinj Construction            NXP Construction     Court Construction
                                   1
                                        “is configured to        “is positioned such that    “is positioned such     is made to protect the
                                   2    protect the covered      it could protect the        that it protects the    covered repassivation
                                   3    repassivation layer      covered repassivation       covered repassivation   layer during etching
                                        during etching”          layer during etching”       layer during etching”
                                   4
                                              Last, NXP argues that a contact layer “configured to protect the repassivation layer during
                                   5
                                       etching” must actually protect the repassivation layer during etching. Impinj responds that mere
                                   6
                                       capability to do is permitted.
                                   7
                                              Generally, “configured to” in patent law means “made to,” “designed to,” or “adapted to,”
                                   8
                                       or, more broadly, “capable of” or “suitable for.” Aspex Eyewear, Inc. v. Marchon Eyewear, Inc.,
                                   9
                                       672 F.3d 1335, 1349 (Fed. Cir. 2012). The term generally does not require the “configured to”
                                  10
                                       function to actually be performed. See, e.g., Rothschild Connected Devices Innovations, LLC v.
                                  11
                                       Coca-Cola Co., 813 F. Appx 557, 563-64 (Fed. Cir. 2020) (“configured to receive an identity of a
                                  12
                                       user and an identifier of a beverage” does not “require that such communication actually occurs”).
Northern District of California
 United States District Court




                                  13
                                       NXP cites Typhoon Touch Techs., Inc. v. Dell, Inc., to argue otherwise, but that case does not
                                  14
                                       support NXP’s claim. 659 F.3d 1376 (Fed. Cir. 2011). The claim term in Typhoon Touch was
                                  15
                                       “memory for storing”—not memory “configured to” store—and the district court found that the
                                  16
                                       memory must perform the stated function based on the specification. Id. at 1380-81. The Federal
                                  17
                                       Circuit found “[n]o error of law or fact” in requiring “that the memory function is present in the
                                  18
                                       device in that the device is structured to store at least one data collection application.” Id. at
                                  19
                                       1381. Thus, although the court affirmed the district court’s construction, it interpreted it as
                                  20
                                       requiring structure, not that the function is actually performed.
                                  21
                                              Here, NXP’s construction could be interpreted as requiring etching to actually take place.
                                  22
                                       No such requirement is found in the claims or specification. Thus, the Court interprets it to mean
                                  23
                                       that if etching takes place, the contact layer would protect it to a reasonable degree. However, no
                                  24
                                       such etching is actually required for infringement. The Court also rejects the parties’ mutual, but
                                  25
                                       apparently unsupported, limitation of the mechanism of protection to “position.” The parties have
                                  26
                                       not explained why a contact layer could not protect the repassivation layer through mechanisms
                                  27
                                       other than positioning.
                                  28
                                                                                            10
                                        Case 4:19-cv-03161-YGR Document 102 Filed 09/16/21 Page 11 of 11




                                   1          Accordingly, the Court construes “is configured to protect the covered repassivation layer

                                   2   during etching” as “is made to protect the covered repassivation layer during etching.”

                                   3   IV.    CONCLUSION
                                   4          For the reasons stated herein, the Court finds adopts the following constructions.

                                   5
                                                         Claim Term                                          Construction
                                   6
                                        “IC substrate”                                     structure that provides support for the IC
                                   7                                                       components
                                        “substantially the same size”                      Plain and ordinary meaning (not indefinite)
                                   8
                                        “substantially larger”
                                   9
                                        “substantially symmetric”
                                  10
                                        “channel”                                          Plain and ordinary meaning (no requirement
                                  11                                                       for continuous sidewalls)
                                        “covering”                                         Plain and ordinary meaning
                                  12    “substantially an entire surface area of the IC    Plain and ordinary meaning
Northern District of California
 United States District Court




                                        except for the at least one trench”
                                  13
                                        “trench”                                           Plain and ordinary meaning
                                  14    “is configured to protect the covered              “is suitable for protecting the covered
                                        repassivation layer during etching”                repassivation layer during etching”
                                  15

                                  16
                                              IT IS SO ORDERED.
                                  17
                                       Dated: September 16, 2021
                                  18                                                                YVONNE GONZALEZ ROGERS
                                                                                               UNITED STATES DISTRICT COURT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          11
